              Case 1:20-cv-01835 Document 1 Filed 07/07/20 Page 1 of 4




BAR-ADON & VOGEL, PLLC
Kenneth A. Vogel, Esquire
1642 R Street, NW
Washington, DC 20009
202-332-7323
202-332-7326 (fax)
KAVogel@MetroLegalSolutions.com

Attorneys for J.G. Wentworth Originations, LLC

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 J.G. Wentworth Originations, LLC                :
 1200 Morris Drive                               : DOCKET NO.:
                                                 :
 Chesterbrook, PA 19087                          :
                                                 : Civil Action
                        Petitioner,              :
                                                 :
        and                                      :
                                                 :
                                                 :
 Shawn Butler                                    :
 2337 Laketon Road                               :
 Pittsburgh, PA 15221                            :
                                                 :
                                                 :
                        Respondent.              :
                                                 :


       AND NOW comes your Plaintiff, J.G. Wentworth Originations, LLC, by and through its

attorneys, Bar-Adon and Vogel, PLLC, and in accordance with the applicable rules of Civil

Procedure, hereby represents as follows:

       1.      Petitioner is J.G. Wentworth Originations, LLC, (“Buyer” or “Transferee”), with a

business address located at 1200 Morris Drive, Chesterbrook, PA 19087.

       2.      Defendant is Shawn Butler (“Payee”) an adult individual who resides at 2716

Boudinot Street, Philadelphia, PA 19134.

       3.      Payee has previously instituted a civil action against the Socialist People’s Libyan

Arab Jamahiriya, et al. (“The Libyan Defendants”), Beecham, et al. v. Socialist People’s Libyan
             Case 1:20-cv-01835 Document 1 Filed 07/07/20 Page 2 of 4




Arab Jamahiriya, et al., D.D.C., Civil Action No. 01-CV02243 (RWR), or has otherwise asserted

a claim against The Libyan Defendants related to the terrorist bombing of the LaBelle Discotheque

in Berlin, Germany on April 5, 1986.

       4.         The LaBelle Discotheque Qualified Settlement Fund (“QSF”) was subsequently

established in anticipation of settlement funds from The Libyan Defendants pursuant to a

settlement agreement entered in June of 2006.

       5.         In resolution of those claims, Payee is entitled to receive a series of payments to be

made by the QSF.

       6.         On or about January 12, 2009, Payee and the GSF entered into a Settlement

Agreement and Release, which included, among other payments, a series of future periodic

payments. A true and correct copy of the Settlement Agreement and Release is appended hereto

as Exhibit “A.”

       7.         The parties further agreed to make a qualified assignment to Prudential Assigned

Settlement Services Corporation in order to satisfy those future periodic payments in the form of

an annuity. Id.

       8.         Defendant has entered into a purchase agreement dated May 28, 2020, with

Plaintiff, wherein Defendant is transferring a partial amount of the payments from the

aforementioned annuity. A true and correct copy of that agreement is appended hereto as Exhibit

“B.”

       9.         Pursuant to the purchase agreement, Plaintiff will file a petition for partial transfer

of structured settlement funds in the Court of Common Pleas of Allegheny County, Pennsylvania,

as the Defendant resides in that jurisdiction.
                Case 1:20-cv-01835 Document 1 Filed 07/07/20 Page 3 of 4




          10.    Prior to Plaintiff and Defendant proceeding to a hearing in the Allegheny Court of

Common Pleas, they must first obtain the written consent from the United States District Court for

the District of Columbia as the underlying settlement was entered into in this jurisdiction.

          11.    This Consent petition is being filed in the United States District Court for the

District of Columbia in compliance with 40 P.S. §4003(a)(5)(i)(B) of the Pennsylvania Structured

Settlement Protection Act (40 P.S. §4001 et seq.), which provides that if the transfer would

contravene the terms of the structured settlement that the transfer be expressly approved in writing

by the court that previously approved the structured settlement – in this instance, the United States

Court for the District of Columbia.

          12.    Plaintiff is seeking the express written approval of the United States District Court

for the District of Columbia pursuant to 40 P.S. §4003(a)(5)(i)(B), so that Payee may enter into

and proceed with transfers of structured settlement in the county in which he is domiciled and

where jurisdiction is proper. (See 40 P.S. §4004 pertaining to proper jurisdiction where the Payee

resides.)

          13.    Plaintiff avers that upon obtaining the approval of the United States District Court

for the District of Columbia in accordance with 40 P.S. §4003(a)(5)(i)(B), that Defendant Shawn

Butler shall be permitted to proceed with the transfer of structured settlement in the county in

which he is domiciled and that Prudential will supply a Stipulation and/or Order in connection

with the Pennsylvania Petition for Transfer and not oppose same.

          14.    No Prejudice would be borne by this Honorable Court in granting the requested

relief.

          15.    Plaintiff is not requesting the United States District Court for the District of

Columbia to conduct a best interest hearing, rather they are simply requested This Court to give
                 Case 1:20-cv-01835 Document 1 Filed 07/07/20 Page 4 of 4




approval and consent to Shawn Butler to proceed in the County where he is domiciled. Such best

interest hearing will occur in the County where Shawn Butler is domiciled, wherein an appropriate

judge will determine the merits of the case and determine whether the transfer is in Mr. Butler’s

best interest.

        WHEREFORE, Plaintiff, J.G. Wentworth Originations, LLC, respectfully requests that

this Honorable Court enter the relief requested in the Proposed Order of Court which is attached

hereto so that Shawn Butler may be permitted to proceed with the transfer of structured settlement

in the county in which he is domiciled.

                                     Respectfully Submitted,

                                     Bar-Adon & Vogel, PLLC

                                     BY: /Kenneth A. Vogel/
                                     Kenneth A. Vogel, Esq. DC Fed. Bar No. 413407
                                     1642 R St NW
                                     Washington, DC 20009
                                     202-332-7323
                                     202-332-7326 (fax)
                                     KAVogel@MetroLegalSolutions.com

Dated: July 7, 2020
